Exhibit 10.9(8)

SALARY DEFERRMENT AGREEMENT

THIS AGREEMENT is effective as of the 1st day of February, 2009, by and between,
Metalline Mining Company, a Nevada corporation (the “Employer” or “Company”) and
                                                   (the “Employee”).

WHEREAS, to help the Company conserve its financial resources Employee and
Employer have agreed that Employee will defer a portion of his current annual
salary on the terms and conditions set forth below.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties), the parties agree as
follows:

1. Salary Deferral. Notwithstanding any other agreement between the parties, the
Employee agrees to defer 50% of his annual salary through January 31, 2010,
provided that any deferred amounts shall be paid to Employee at the earlier of:
(i) the Company being adequately funded to pay Employee the full amount of
salary deferred, as determined in the sole judgment of the Company’s Board of
Directors; or (ii) upon approval by the Board of Directors, for the occurrence
of an Unforeseen Emergency, as defined below. Provided, however, if at any time
the Board of Directors believes that payment, as required above, would
jeopardize the ability of the Company to continue as a going concern, then such
payments may be further deferred and will be made as soon as payment would no
longer have such effect.

For purposes of this agreement, an Unforeseen Emergency includes: (i) a severe
financial hardship resulting from an illness or accident of Employee, his
spouse, beneficiary or dependent, (ii) the loss of Employee property due to
casualty, (iii) the need to pay for medical expenses (including non-refundable
deductibles and prescription drug medication), (iv) an imminent foreclosure of
or eviction from Employee’s primary residence, or (v) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of Employee.

2. Further Assurances. The parties to this Agreement hereby agree to execute and
deliver all such further documents and instruments and do all acts and things as
may be necessary or convenient to carry out the full intent and meaning of and
to effect the transactions contemplated by this Agreement.

IN WITNESS WHEREOF, Employer and Executive enter into this Agreement effective
as of the date first set forth above.

Metalline Mining Company

Employee

By
                                                                                                            

                                                                                           

Date:
                                                                                                         

Date:
                                                                                 



 